No



                                                                No. 98-103



                              IN THE SUPREME COURT OF THE STATE OF MONTANA



                                                             1998 MT 290N




                                                    IN RE THE MARRIAGE OF



                                                      NORMA L. SCRANTON,



                                                      Petitioner and Respondent,



                                                                     and



                                                      DENNIS E. SCRANTON,



                                                      Respondent and Appellant.




file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-103%20Opinion.htm (1 of 5)4/20/2007 10:38:23 AM
No

                                APPEAL FROM: District Court of the First Judicial District,

                                               In and for the County of Broadwater,

                                     The Honorable Jeffrey M. Sherlock, Judge presiding.




                                                      COUNSEL OF RECORD:



                                                              For Appellant:



                                       Dennis E. Scranton, Pro Se, Miles City, Montana



                                                            For Respondent:



                                 J. Dennis Corbin, Corbin Law Office, Miles City, Montana




                                             Submitted on Briefs: November 19, 1998



                                                     Decided: December 1, 1998

                                                                   Filed:




                                     __________________________________________

file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-103%20Opinion.htm (2 of 5)4/20/2007 10:38:23 AM
 No




                                                                     Clerk

                          Justice Karla M. Gray delivered the Opinion of the Court.




¶1. Pursuant to Section I, Paragraph 3(c), Montana Supreme Court 1996 Internal
Operating Rules, the following decision shall not be cited as precedent but shall be
filed as a public document with the Clerk of the Supreme Court and shall be
reported by case title, Supreme Court cause number, and result to the State Reporter
Publishing Company and to West Group in the quarterly table of noncitable cases
issued by this Court.

¶2. Dennis E. Scranton (Dennis), appearing pro se, appeals from the order of the
First Judicial District Court, Broadwater County, granting the motion for change of
venue filed by Norma L. Scranton (Norma) and transferring jurisdiction from
Broadwater County to Custer County. We affirm.

¶3. The sole issue on appeal is whether the District Court erred in failing to rule on
Dennis' Motion for Hearing, thereby effectively denying the Motion.

¶4. Dennis and Norma married in 1968. In 1987, when both parties resided in
Townsend, Broadwater County, Montana, Norma petitioned for dissolution of the
marriage. Dennis did not respond to the petition, but the parties subsequently
entered into a Child Custody and Property Settlement Agreement (Agreement). The
District Court held a hearing and entered Dennis' default. At the hearing, Norma
expressed a desire for a decree of legal separation, rather than proceeding with her
petition for dissolution of the marriage. The District Court subsequently entered
Findings of Fact, Conclusions of Law and Decree of Legal Separation which
incorporated the parties' Agreement.

¶5. On November 26, 1997, Norma filed a Motion for Change of Venue to Custer
County in which she asserted that both she and Dennis currently were residents of
Miles City, Custer County, Montana. Dennis did not file a brief in opposition to
Norma's motion. Instead, on December 10, 1997, he filed a Motion for Hearing which
referenced a number of matters relating to the 1988 proceeding and asserted that

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-103%20Opinion.htm (3 of 5)4/20/2007 10:38:23 AM
 No


"their [sic] is a possibility Federal Law has been violated." Dennis' motion also stated
that "Respondent is making plans to again become a resident of Broadwater County,
and travel to Custer County would be a hardship." No brief in support of the motion
was filed and Dennis did not submit any supporting affidavits.

¶6. After the time had run for Dennis to respond to Norma's motion and/or support
his own motion, the District Court entered its order granting Norma's motion for
change of venue to Custer County pursuant to § 25-2-201(3), MCA, which mandates
a change of venue when the convenience of witnesses and the ends of justice would be
promoted by the change. According to the court, "it would be foolish for two
residents of Miles City to travel to Townsend to adjust their grievances." Dennis
appeals.

¶7. Did the District Court err in failing to rule on Dennis' Motion for Hearing,
thereby effectively denying the Motion?



¶8. Dennis contends that he was entitled to a hearing on Norma's change of venue
motion and that the District Court's failure to grant his Motion for Hearing
constitutes error. We disagree.

¶9. First, the record is clear that Dennis did not file a brief in opposition to Norma's
motion for change of venue within the 10 days required by Rule 2(a), Unif.D.Ct.R.
Indeed, he did not file a brief opposing the motion at all. Under Rule 2(b), failure to
file a timely answer brief is deemed an admission that the motion is well taken;
therefore, Norma's motion was deemed submitted pursuant to Rule 2(d) when
Dennis' time for responding had expired. Thus, the District Court clearly acted
within its authority in granting Norma's motion without a hearing.

¶10. Moreover, Dennis also did not properly support his Motion for Hearing, as
required by Rule 2(a), Unif.D.Ct.R. As a result, his motion was subject to summary
ruling under Rule 2(b). For that reason, the District Court was authorized to deny
Dennis' motion without further notice or proceedings.

¶11. Furthermore, even assuming arguendo that the statement in Dennis' Motion for
Hearing--to the effect that he was making plans to "again become a resident of
Broadwater County" at some unspecified time--properly could be construed as a

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-103%20Opinion.htm (4 of 5)4/20/2007 10:38:23 AM
 No


response in affidavit form to Norma's motion for change of venue, the statement
effectively admitted--as did his Miles City address on his court filings--that he, like
Norma, was a resident of Custer County. Thus, the District Court's grant of the
change of venue to Custer County for the convenience of witnesses and in the
interests of justice was supported by both parties' record statements.

¶12. Finally, as in the District Court, Dennis cites to no authority in this Court under
which he was entitled to a hearing on Norma's motion in this case. Rule 23, M.R.App.
P., requires citations to authority and when that requirement is not met, we properly
decline to address the matter further.

¶13. We hold that the District Court did not err in failing to rule on Dennis' Motion
for Hearing, thereby effectively denying the Motion.

¶14. Affirmed.



/S/ KARLA M. GRAY



We concur:



/S/ J. A. TURNAGE

/S/ JAMES C. NELSON

/S/ WILLIAM E. HUNT, SR.

/S/ TERRY N. TRIEWEILER




 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-103%20Opinion.htm (5 of 5)4/20/2007 10:38:23 AM